In the
 United States Court of Appeals
               For the Seventh Circuit
                         ____________

No. 02-1492
UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
                                v.

KENNETH R. LENOIR,
                                          Defendant-Appellant.
                         ____________
            Appeal from the United States District Court
      for the Northern District of Indiana, Hammond Division.
               No. 00-CR-44—Rudy Lozano, Judge.
                         ____________
  ARGUED NOVEMBER 7, 2002—DECIDED FEBRUARY 4, 2003
                   ____________


 Before BAUER, EASTERBROOK, and MANION, Circuit
Judges.
  BAUER, Circuit Judge. The government indicted Defen-
dant Kenneth R. Lenoir for knowingly possessing fire-
arms after having been convicted of a felony. Lenoir filed
a motion to dismiss the charge and a motion to sup-
press evidence seized by the police during a warrantless
entry of his home, both of which the district court denied. A
jury then convicted him. Prior to sentencing, Lenoir ob-
jected to the Presentence Report’s recommendation that he
be sentenced as an armed career criminal under § 4B1.4(a)
of the United States Sentencing Guidelines Manual.
Following a hearing, the district court overruled Lenoir’s
objections and sentenced him to 270 months’ imprisonment.
2                                            No. 02-1492

Lenoir appeals the admission of evidence seized by po-
lice during the warrantless entry of his home as well as
the district court’s finding that he qualified as an armed
career criminal. We affirm.


                    BACKGROUND
  On the afternoon of January 4, 2000, Detective Sergeant
Tom Branson of the Gary, Indiana, Police Department
overheard a police radio dispatch about a disturbance
involving an unidentified male with a gun in the St. John
Homes area, a known high crime neighborhood. The dis-
turbance took place near 2153 Carolina Street, and Branson
understood that the man with the gun had left that ad-
dress. Arriving on the scene shortly thereafter, Branson
observed a man later identified as Lenoir walking down
an alley only one-eighth of a block east of 2153 Carolina
Street. Lenoir appeared to be intoxicated and seemed to
be carrying something under his coat.
  As Lenoir continued down the alley, Branson saw a
shotgun and a rifle protruding from inside Lenoir’s coat.
Branson also saw an ammunition magazine for the rifle
that appeared capable of holding over twenty rounds.
Branson knew that Indiana law did not prohibit Lenoir
from carrying the guns, but a city ordinance prohibited
possession of an ammunition magazine of this capacity.
In Indiana, however, police cannot make arrests for vio-
lations of city ordinances. Branson continued to monitor
Lenoir and radioed the information to backup. Lenoir
appeared to be trying to maintain a grip on the guns, and
Branson observed Lenoir stop, put the guns down on the
ground, and re-grip them.
  Just as Lenoir picked up the guns again, police cars
approached from the opposite end of the alley. According
to Branson, Lenoir looked in the direction of the police
cars and then fled into a home located at 2125 Vermont,
No. 02-1492                                              3

only a short distance away. At the time, police did not
know that Lenoir lived at this address with his mother.
Officer Travis Jolly yelled, “Police, Stop!” and pursued
Lenoir. Jolly saw Lenoir have trouble entering the home,
and so Jolly followed closely behind Lenoir without knock-
ing or seeking permission to enter. Jolly apprehended
Lenoir at the bottom of a small basement staircase just
to the right of the front door. Upon being caught, Lenoir
struggled with Jolly, which resulted in a cut requiring
stitches above Lenoir’s eye. Branson had entered the
home a few seconds behind Jolly and observed Jolly bring-
ing Lenoir up the basement staircase. Branson also saw
a woman and children in the home. Branson went down
the basement staircase and removed the shotgun, rifle,
and Lenoir’s coat, which were lying on the floor approxi-
mately fifteen feet inside the house.
  The rifle was an SKS assault rifle with a magazine
capacity greater than twenty rounds, although only two
bullets were in the magazine; the shotgun was a Mossberg
12-gauge. When Jolly brought Lenoir outside another offi-
cer recognized Lenoir as a convicted felon and police ar-
rested him for being a felon in possession of a firearm
as well as for battering a police officer and resisting law
enforcement.
  Lenoir was indicted for possession of firearms by a
convicted felon based on his conviction for burglary in the
Superior Court of Lake County, Indiana, in May 1994.
Lenoir filed a motion to suppress the evidence seized
from the warrantless entry of his home and a motion to
dismiss the charges. At the hearing on his motion to
suppress, Lenoir testified that he went to 2153 Caro-
lina Street to retrieve his guns so that he could store
them at his mother’s home; he was scheduled to enter a
halfway house that day as part of his parole for the bur-
glary conviction. Lenoir also admitted that he consumed
forty ounces of beer that morning. He claimed that he
4                                              No. 02-1492

dropped his keys when he stopped and placed the guns on
the ground and that he made a “slight fast walk” to his
house. Lenoir denied running to his house and denied
being aware that police were pursuing him. He also
claimed that he entered his house, put the guns in the
basement, covered them with his jacket, and proceeded
back up the stairs before seeing Branson and being
grabbed by Officer Jolly. Finally, Lenoir claimed that
Branson directed a third officer to proceed into the base-
ment and look for the guns.
  Finding Lenoir’s testimony not credible, the district
court denied Lenoir’s motions. Lenoir renewed the motion
to suppress prior to trial, and it was again denied, leading
to a one-day jury trial. At the close of the government’s
case, Lenoir renewed the motion for a third time, and the
court denied it again. Lenoir presented no evidence at
trial and was convicted by the jury.
   Prior to sentencing, Lenoir filed an objection to the
Presentence Report’s recommendation that he be sen-
tenced as an armed career criminal. Lenoir had been
convicted on separate occasions of Commission of a Fel-
ony While Armed in Indiana in 1975, Burglary in Indiana
in 1980 and 1994, Breaking and Entering at Night with
Intent to Commit a Felony in Massachusetts in 1990, and
of possession of cocaine with intent to sell in Florida. The
first sentencing hearing was continued in order to give
Lenoir, acting pro se at this point, time to file specific
objections to the Presentence Report, to which he filed
several. When the sentencing hearing was finally held, the
district court overruled Lenoir’s objections and held that
he qualified as an armed career criminal under § 4B1.4(a)
of the United States Sentencing Guidelines Manual as
a result of his 1980, 1990, and 1994 convictions. The dis-
trict court sentenced him to 270 months’ imprisonment.
This appeal ensued.
No. 02-1492                                               5

                       ANALYSIS
  A. The Warrantless Entry and Seizure of Evidence
  When examining the district court’s denial of a motion to
suppress, we undertake a de novo review of questions
of law, including whether reasonable suspicion exists to
justify a Terry stop, and we examine findings of fact for
clear error. United States v. Kincaid, 212 F.3d 1025, 1028
(7th Cir. 2000); United States v. Scheets, 188 F.3d 829, 836
(7th Cir. 1999).
  As an initial matter, Lenoir asserts that the district
court should not have imputed what Branson knew of
Lenoir’s behavior to Officer Jolly at the moment Jolly
entered Lenoir’s home because Jolly did not testify at the
suppression hearing. When law enforcement officers are
in communication regarding a suspect, however, the knowl-
edge of one officer can be imputed to the other officers
under the collective knowledge doctrine. United States
v. Sawyer, 224 F.3d 675, 680 (7th Cir. 2000). Branson
testified that he radioed information about Lenoir to fel-
low officers, including Jolly, as he watched Lenoir in the
alley. Furthermore, Lenoir twice renewed his motion to
suppress after the district court denied it at the suppres-
sion hearing. The second renewal came after the close of
the government’s case, during which the court heard
Jolly’s testimony. The district court, therefore, was free
to consider either Branson’s or Jolly’s testimony and
knowledge of the situation when deciding whether Jolly’s
entrance into Lenoir’s home was constitutional.
  Lenoir’s next argument is that police lacked probable
cause to justify the warrantless entry of his home, the
seizure of the weapons, and the arrest. This raises two
issues; first, we must decide whether police had constitu-
tional authority to detain Lenoir; and second, whether
the circumstances of the situation and Lenoir’s behavior
justified the warrantless entry of his home, the seizure
6                                               No. 02-1492

of the guns, and the subsequent arrest of Lenoir for being
a probable felon in possession of firearms.
   Lenoir argues that police did not have the authority
to stop him because they lacked probable cause to be-
lieve that he had committed, or was about to commit, a
crime. He concedes, however, that police do not always
need probable cause to detain an individual when rea-
sonable suspicion exists. Reasonable suspicion amounts
to an “ ‘objective manifestation that the person stopped is,
or is about to be, engaged in criminal activity.’ ” United
States v. Swift, 220 F.3d 502, 506 (7th Cir. 2000). Put
another way, it is something less than probable cause but
more than a hunch. Id.
  When determining whether reasonable suspicion exists,
we examine the totality of the circumstances known to
the police at the time of the stop, including the experience
of the officers and the behavior and characteristics of
the suspect. United States v. Quinn, 83 F.3d 917, 921
(7th Cir. 1996). Police can sometimes consider otherwise
innocent behavior in determining whether reasonable
suspicion exists to detain a person. See Terry v. Ohio, 392
U.S. 1, 22-23 (1968). Specifically, police observation of an
individual, fitting a police dispatch description of a person
involved in a disturbance, near in time and geographic
location to the disturbance establishes a reasonable sus-
picion that the individual is the subject of the dispatch.
See United States v. Juvenile TK, 134 F.3d 899, 904 (8th
Cir. 1998) (affirming reasonable suspicion determina-
tion when police spotted defendant’s car, which matched
police dispatch description, no more than two blocks
away from the scene of the robbery and within five min-
utes of a second police dispatch concerning the robbery).
  Additionally, a person’s flight upon seeing the police
approach in a high crime area establishes reasonable
suspicion to justify a Terry stop. Illinois v. Wardlow, 528
No. 02-1492                                               7

U.S. 119, 124 (2000); Quinn, 83 F.3d at 921. A suspect’s
failure to halt upon police command to do so, Quinn, 83
F.3d at 921, as well as the suspect’s apparent public
intoxication further support a finding of reasonable sus-
picion, see IND. CODE § 7.1-5-1-3 (2002) (making public
intoxication a Class B misdemeanor); see also Gallegos
v. City of Colorado Springs, 114 F.3d 1024, 1029 (10th
Cir. 1997) (supporting the existence of reasonable suspi-
cion on the basis of police finding the defendant intoxi-
cated and near the location of a police dispatch concern-
ing a drunk man arguing with a woman in public); United
States v. Rideau, 969 F.2d 1572, 1575 (5th Cir. 1992)
(relying in part on the fact that Texas law makes public
intoxication a criminal offense to support a Terry stop of
the defendant); United States v. Simmons, 918 F.2d 476,
481 (5th Cir. 1990) (relying in part on suspect’s intoxica-
tion to justify reasonable suspicion determination).
   Here, Branson observed Lenoir walking down an alley
only one-eighth of a block from 2153 Carolina Street
shortly after he responded to a police radio dispatch
about a disturbance at that address involving an uniden-
tified male with a gun. Lenoir fit the physical description
broadcast to police, and as Branson watched Lenoir, he
noticed that Lenoir was carrying two high-powered weap-
ons. Carrying these weapons may not be a crime in Indi-
ana, but the police can still factor this otherwise inno-
cent behavior into the equation.
   Branson further noticed that Lenoir appeared drunk, as
his gait was irregular walking down the alley. When Lenoir
saw police approach from the opposite end of the alley, he
fled with the two weapons into a nearby home. The po-
lice did not know that it was Lenoir’s home at the time,
and Officer Jolly saw Lenoir have trouble entering the
door. Jolly identified himself and called for Lenoir to
halt, but Lenoir ignored the directive. Finally, it is well-
known that the St. John Homes neighborhood is a high
8                                              No. 02-1492

crime area. Accordingly, we find that these factors all
combined to create more than enough reasonable suspi-
cion for the police to initiate a Terry stop of Lenoir.
  We turn now to whether the police had the constitu-
tional authority to enter Lenoir’s home and seize both
him and the guns following his flight into the residence.
Generally, a warrantless entry of a person’s home and
any subsequent seizures are invalid unless supported by
exigent circumstances. Sheik-Abdi v. McClellan, 37 F.3d
1240, 1243-44 (7th Cir. 1994). The Supreme Court and
this Court have previously stated that warrantless searches
will be allowed when police have a reasonable belief
that exigent circumstances require immediate action and
there is no time to secure a warrant. Michigan v. Tyler,
436 U.S. 499, 509 (1993); United States v. Webb, 83 F.3d
913, 916 (7th Cir. 1996).
   The Supreme Court has characterized the following
situations as exigent circumstances: hot pursuit of a flee-
ing felon; to prevent the imminent destruction of evi-
dence; to prevent a suspect’s escape; or to address the risk
of danger to the police or to other persons inside or out-
side the dwelling. Minnesota v. Olson, 495 U.S. 91, 100
(1990). We are concerned primarily with whether the po-
lice were justified in initiating a warrantless entry of
Lenoir’s home to address the risk of danger to them-
selves or any occupants of the home when Lenoir fled from
police armed with two high-powered weapons.
  We have stated before that police need not wait for
screams from within in order to fear for the safety of
occupants or themselves. United States v. Brown, 64 F.3d
1083, 1086 (7th Cir. 1995). Lenoir’s situation is similar
to that in United States v. Brown, where the defendant
gave no indication that the residence in question was his
own. Id. This Court justified the warrantless entry of
the home in Brown because the police reasonably feared
No. 02-1492                                                     9

for the safety of someone inside. Id. The defendant pos-
sessed keys to the apartment, yet claimed that he lived
elsewhere. Id. As Brown recognized, had the officers
known that the defendant actually lived there, they would
have needed a warrant to enter. Id.
   Similarly, police were not aware that Lenoir was enter-
ing his own home. They saw Lenoir take flight upon see-
ing them approach and have difficulty entering the
home while armed with a shotgun and an assault rifle.
We find that the police reasonably feared for the safety
of occupants in the home and for their own safety, espe-
cially given Lenoir’s intoxicated state. By delaying entry
into the home, in order to find out if Lenoir lived there,
police would have risked giving Lenoir the opportunity
to harm police or whomever was inside. See United
States v. Hardy, 52 F.3d 147, 149-50 (7th Cir. 1995). In
fact, Branson testified that he saw a woman and children
in the home when he entered. We will not force police to
risk the safety of others or themselves when the circum-
stances and a suspect’s behavior create a reasonable be-
lief that they or someone inside may be in danger.1 We
find that Lenoir’s actions aroused a reasonable suspicion
in police, justifying a Terry stop, and further created
exigent circumstances to justify the warrantless entry.
  The police were also not required to knock and announce
their presence because they knew Lenoir was heavily
armed and because Lenoir already knew he was being
pursued. See United States v. Stowe, 100 F.3d 494, 499


1
  We also note that Lenoir struggled with Officer Jolly upon being
apprehended, which resulted in a cut above Lenoir’s eye that
required stitches. While Lenoir’s behavior after being detained
does not directly support the determination that exigent cir-
cumstances justified a warrantless entry of the home, it does
corroborate that determination after the fact. Clearly, Lenoir
was willing to put up some fight before being apprehended.
10                                              No. 02-1492

(7th Cir. 1996) (relying on police knowledge that defendant
was armed and dangerous to justify no-knock execution
of warrant); United States v. Buckley, 4 F.3d 552, 558
(7th Cir. 1993) (excusing police from “any requirement of
arousing armed defendants, or [their pit bull]”). Once
Officer Jolly entered Lenoir’s home, the subsequent sei-
zures of Lenoir and the guns by police were reasonable.
Officers neutralized the possible threat Lenoir posed
and removed only the guns and jacket Lenoir had been
wearing. See Brown, 64 F.3d at 1086-87 (noting that
police entry was limited to the circumstances of the sit-
uation). No other search or seizure occurred, and what
did occur extended only fifteen feet into the nearby base-
ment of the home where Lenoir had fled with the guns.
The district court properly denied Lenoir’s motion to
suppress the evidence seized from his home because
police had reasonable suspicion to detain Lenoir and
exigent circumstances necessitated the warrantless entry
of his home.


  B. Lenoir’s Armed Career Criminal Status
  Lenoir next argues that the district court improp-
erly sentenced him as an armed career criminal under
§ 4B1.4(a) of the United States Sentencing Guidelines
Manual. Under § 4B1.4(a), anyone subject to a sentence
enhancement under 18 U.S.C. § 924(e) qualifies as an
armed career criminal. U.S. SENTENCING GUIDELINES
MANUAL § 4B1.4(a) (2002). Section 924(e) provides for a
sentence enhancement for persons who violate § 922(g), as
Lenoir did, and have had three previous convictions for
a “violent felony or a serious drug offense, or both, commit-
ted on occasions different from one another.” 18 U.S.C.
§ 924(e)(1) (2002).
  Lenoir concedes that two Indiana convictions for Bur-
glary in 1980 and 1994 both qualify as predicate felonies
No. 02-1492                                              11

under § 924(e). He argues, however, that a 1990 Massa-
chusetts conviction for Breaking and Entering at Night
with Intent to Commit a Felony, a 1975 Indiana convic-
tion for Commission of a Felony While Armed, and a Flor-
ida conviction for possession of cocaine with intent to
sell cannot serve as the final predicate felony under
§ 924(e). On appeal, the government concedes that the
1990 Massachusetts conviction cannot stand as a predi-
cate felony for the § 924(e) enhancement but asserts that
either of the other two convictions can.
  Lenoir did not specifically object at any point before
this appeal to the inclusion of the 1975 conviction and
raised nothing more than a general objection to his
status as an armed career criminal. He argues that his
status as a pro se litigant and his general objection to the
sentence enhancement subject him to a lower burden,
thereby excusing his failure to make a specific objection
to the inclusion of his 1975 conviction. We are not in-
clined to agree and note that the sentencing hearing
was continued to give Lenoir time to file specific objec-
tions to the Presentence Report. Of the ones he filed, none
addressed this issue. See United States v. McClellan, 165
F.3d 535, 551 (7th Cir. 1999) (“a party must make a prop-
er, timely objection at trial or sentencing on the same
specific ground he or she is appealing”) (emphasis in
original). Accordingly, we will examine whether the dis-
trict court committed plain error in considering Lenoir’s
1975 Indiana conviction for Commission of a Felony
While Armed as a predicate felony for the § 924(e) enhance-
ment. United States v. Hardamon, 188 F.3d 843, 848-49
(7th Cir. 1999).
  Under § 924(e)(2)(B), a “violent felony” includes any
felony conviction that: “(i) has as an element the use,
attempted use, or threatened use of physical force against
the person of another; or (ii) is burglary, arson, or extor-
tion, involves use of explosives, or otherwise involves
12                                              No. 02-1492

conduct that presents a serious potential risk of physical
injury to another.” § 924(e)(2)(B). At the time of his 1975
conviction, Indiana law established a separate felony
for anyone who committed or attempted to commit any
felony while armed with a dangerous weapon. Ind. Code
§ 35-12-1-1 (1975), repealed by Acts 1976, P.L. 148, Sec. 24.
  Because none of the elements of section 35-12-1-1 in-
cluded the use, attempted or otherwise, of physical force
against another, and because Lenoir’s conviction was not
for burglary, arson, extortion, or involve the use of ex-
plosives, we are concerned only with the “otherwise” prong
of § 924(e)(2)(B). In United States v. Fife, we stated that
the possibility of violent confrontation governs whether
an offense falls under the “otherwise” prong. United States
v. Fife, 81 F.3d 62, 64 (7th Cir. 1996). We look, therefore,
to the underlying felony the defendant committed while
armed to determine if it is the sort of crime that presents
a serious potential risk of injury to another. Id.
  While we generally examine the charging document
to discern the nature of the underlying felony, Lenoir’s
Presentence Report contained only proof that he had
been convicted of Commission of a Felony While Armed; it
did not disclose the nature of the underlying felony. The
government presents the Indiana Supreme Court’s opin-
ion in Lenoir v. State, 368 N.E.2d 1356, 1357 (1977),
which reveals that the underlying felony was armed rob-
bery. Clearly, armed robbery always presents the poten-
tial for serious injury to another person. Lenoir’s only
argument is that the lack of information in the Presen-
tence Report prevents us from considering the nature of
the underlying felony as revealed by the Indiana Su-
preme Court’s opinion. Had Lenoir specifically objected
to the inclusion of this conviction, however, the district
court could have taken notice of the Indiana Supreme
Court’s opinion. We find that this information is suffi-
No. 02-1492                                                13

cient to qualify Lenoir’s 1975 conviction as the final, pred-
icate “violent felony” under § 924(e).
  The government also points, albeit for the first time, to
Lenoir’s conviction in Florida for possession of cocaine
with intent to sell, which qualifies as a “serious drug
offense” under § 924(e)(2)(A)(ii). As it is relevant here, a
“serious drug offense” is defined as “an offense under
State law, involving manufacturing, distributing, or pos-
sessing with intent to manufacture or distribute, a con-
trolled substance.” § 924(e)(2)(A)(ii). Even were we to con-
sider it plain error for the district court to consider the
1975 conviction, Lenoir’s conviction in Florida would still
qualify him for the § 924(e) enhancement. It was, how-
ever, not plain error but appropriate for the district court
to apply the § 924(e) sentence enhancement and sen-
tence Lenoir as an armed career criminal under § 4B1.4(a)
of the United States Sentencing Guidelines Manual.
  Accordingly, the decision of the district court is AFFIRMED.

A true Copy:
       Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                    USCA-02-C-0072—2-4-03